Citation Nr: 1412673	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-40 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for major depressive disorder. 

2.  Entitlement to a compensable initial rating for allergic and non-allergic rhinitis.  

3.  Entitlement to a compensable initial rating for restrictive pulmonary disease.  

4.  Entitlement to a compensable initial rating for hypertension.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1988 to March 2008.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record in this matter consists of paper and electronic claims files and has been reviewed.  Relevant evidence has not been included in the record since the July 2010 Statement of the Case (SOC).  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On his September 2009 VA Form I-9 substantive appeal, the Veteran indicated a desire to testify before the Board at a Travel Board hearing held at the RO.  In response, the RO scheduled the Veteran for a hearing in April 2013.  The record indicates that that hearing was postponed, and that the Veteran did not appear for the rescheduled hearing in June 2013.  However, the record does not indicate that the Veteran was properly notified of the latter hearing.  As such, remand is warranted so that another Travel Board hearing can be scheduled.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should take appropriate action to schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO.  The Veteran should be notified of the scheduled hearing at his current address.  A copy of the letter notifying the Veteran of the scheduled hearing, along with a copy of the notice letter to the Veteran's representative, should be included in the claims file. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


